Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00734-CV
____________
 
LINDA KOETTER
BATES, Appellant
 
V.
 
TEXAS
DEPARTMENT OF CRIMINAL JUSTICE-INSTITUTIONAL DIVISION, Appellee
 

 
On Appeal from the
239th District Court
Brazoria County,
Texas
Trial Court Cause
No. 94G0523
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 25, 2003.
On February 24, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Justices Yates,
Anderson and Hudson.